RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s Information Disclosure Statements filed on 12/17/2020, 12/29/2020, and 2/15/2021 have been received. Applicant’s request for continued examination, claim amendments, and remarks filed on 12/17/2020 have been received. In the response filed on 12/17/2020, claims 1, 13, and 15 were amended. 
Claims 1-5, 7-13, and 15-20 are pending. Claims 6 and 14 are canceled. Claims 13 and 15-18 are withdrawn from consideration. Claims 1-5, 7-12, 19, and 20 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/17/2020, 12/29/2020, and 2/15/2021 have been entered.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 19, and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The standard for evaluating new matter in the claims is not whether the subject matter would be obvious to one skilled in the art from the specification as originally filed. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 
Issue: “ambient pressure”
In the amendments filed on 12/17/2020, applicant amended claim to recite, “heating the meaty mass to a temperature of at least 110°C at ambient pressure” (emphasis in original). 
The specification does not contain the phrase “ambient pressure”. The specification does not define the term “ambient pressure”. 
The specification fails to provide reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. Therefore, the limitation adds new matter to the claims. The new matter must be deleted from the claims. 
Applicant may overcome this rejection by amending the claim to delete the phrase “at ambient pressure”. The applicant may also amend the claim to recite the pressure ranges disclosed in the specification (see e.g. specification, para 0081, disclosing pressure of greater than 5 bar or 6 to 90 bar).  
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7-12, 19, and 20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 depends from claim 1. 
Claim 1 recites “heating the meaty mass to a temperature of at least 110°C at ambient pressure” (emphasis in original).
Claim 20 recites “the meaty mass is heated to a temperature of at least 110°C for less than 5 minutes at a pressure of greater than 5 bar”. 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Interpretation
An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. MPEP 2111.01 IV. In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art. Dictionary definitions can be used to determine the ordinary and customary meaning of claim terms. MPEP 2111.01 III. The ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention. MPEP 2111.01 III. 
In the amendments filed on 12/17/2020, applicant amended claim to recite, “heating the meaty mass to a temperature of at least 110°C at ambient pressure” (emphasis in original). 
The specification does not contain the phrase “ambient pressure”. The specification does not define the term “ambient pressure”. 
The Dictionary of Science and Technology defines “ambient pressure” as the “pressure of a surrounding medium, such as air, that comes in contact with some specified body or object”.
In the remarks filed on 12/17/2020, applicant asserts the term “ambient pressure” is supported “by paragraphs [0081 ], [0088] and [0098]” (remarks, p. 8, 2nd para). 
On page 17, the specification discloses the following:

    PNG
    media_image1.png
    168
    803
    media_image1.png
    Greyscale

Previously presented and currently pending claim 20 recites “the meaty mass is heated to a temperature of at least 110 °C for less than 5 minutes at a pressure of greater than 5 bar”. 
In light of the specification and previously presented claims, the phrase “ambient pressure” is interpreted to encompass pressures that exceed 5 bar. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10, 12, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rayner et al., US 2014/0154390 A1; in view of Dingman et al., US 7,736,686 B2;  Dixon, US 2012/0171336 A1; Krueger et al., US 2007/0071852 A1; and Imafidon et al., US 2005/0142169 A1; as evidenced by Deak, US 2013/0129905 A1.
Regarding claim 1: Rayner discloses a process of preparing (methods for making, para 0008) a sterilized (retorted, para 0059) wet pet food product (moisture content from about 60% to about 74%, para 0010).

a) preparing a meaty mass having a water content of at least 40 wt.% by mixing 30-80% by weight of the meaty mass of ground animal material selected from meat, animal by-products and combinations thereof; 15-40% by weight of the meaty mass of heat settable binder consisting of vegetable protein; and 0-40% by weight of the meaty mass of one or more other pet food components (claim 1, ln. 3-9)

Rayner discloses the meaty mass (meat analog chunks) can be in the form of a meat emulsion (para 0037) that is disclosed in U.S. Pat. Nos. 7,736,686, which is “incorporated by reference” (emphasis added, para 0037). Rayner discloses the meaty mass (meat analog chunks) has a striated meat-like structure (para 0054). 
Rayner does not disclose the claimed meaty mass (meat analog chunk) composition or process steps for making the meaty mass (meat analog chunk) composition. 
Dingman (U.S. Pat. No. 7,736,686) is drawn to methods for producing meat emulsion products (abstract). Dingman discloses the meat emulsion product has a realistic meat-like appearance (abstract). Dingman discloses the meat emulsion product is for pet food (col. 4, ln. 67). Dingman discloses mixing (col. 7, ln. 17) animal material (meat material) and vegetable protein (proteinaceous material, col. 7, ln. 17). Dingman discloses between about 50% to about 70% (col. 7, ln. 19) of ground (col. 5, ln. 66) animal material (meat material, col. 7, ln. 18). Dingman discloses the animal material (meat material) may be meat or animal by-product (meat and/or meat by-products, col. 6, ln. 3). Dingman discloses the proteinaceous material may be a vegetable protein (wheat gluten, soy protein isolate, col. 6, ln. 51-53) that is added to improve emulsion stability and binding (col. 6, ln. 54-55). Dingman discloses about 5% to about 35% (col. 6, ln. 63-64) of the proteinaceous material. Dingman discloses heating the mixture to a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a wet pet food comprising a meat emulsion product made by the method disclosed in Dingman (U.S. Pat. No. 7,736,686), as taught in Rayner, wherein the meaty mass has having a water content of about 47% to 65% and is made by a process comprising steps of mixing between about 50% to about 70% of ground animal material that is meat or animal by-product, 5% to about 35% of a heat settable binder that consists of vegetable protein, and about 4-9% of another pet food ingredient, heating the mixture to a temperature of between about 120°C to about 165°C to coagulate the protein, and shaping the heated mass into restructured meat pieces, as taught in Dingman (U.S. Pat. No. 7,736,686), to obtain a process of preparing a sterilized wet pet food product comprising a meaty mass having a water content of about 47% to 65%, made by steps of mixing between about 50% to about 70% of ground animal material that is meat or animal by-product, 5% to about 35% of a heat settable binder that consists of vegetable protein, and 4-9% of another pet food ingredient, heating the mixture to a temperature of between about 120°C to about 165°C to coagulate the protein, and shaping the heated mass into restructured meat pieces. One of ordinary skill in the art at the time the invention was filed would have been motivated to use Dingman’s process to make the meaty mass because it produces a product having a realistic meat-like appearance (Dingman, abstract). Furthermore, it would have been a matter of common sense for ordinary skill in the art at the time the invention to follow the express teaching of Rayner to use Dingman’s meaty mass as the meaty mass (see e.g., Rayner, para 0037 teaching that one may use the meaty mass/meat analogue chunk that is taught in U.S. Pat. No. 7,736,686. Patent Number 7,736,686 is Dingman). 

b) heating the meaty mass to a temperature of at least 110°C at ambient pressure (claim 1, ln. 10)
As discussed in the Claim Interpretation section above, the phrase “ambient pressure” is interpreted to encompass pressures that exceed 5 bar and include a range of 6-90 bar.
Dingman discloses heating the mixture to a temperature of between about 120°C to about 165°C to coagulate the protein (col. 8, ln. 29-31). Dingman discloses the emulsion is under a pressure of approximately 2.8 bar to about 34.5 bar (approximately 40 to about 500 psi) and preferably about 4.1 bar to about 24.1 bar (60 to 350 psi, col. 8, ln. 34-36). 
Dingman discloses the “high temperature, along with increased pressures will provide fiber definition to the product” (col. 8, ln. 36-38). 
NOTE” The present specification discloses the same reason for the temperature and pressure. See para [0081], stating that the “combination of high temperature and high pressures provide fiber definition to the product”.

c) pumping the heated meaty mass, under pressure, into a processing zone to coagulate the non-animal protein (claim 1, ln. 11-12)
Dingman discloses the heated meaty mass is pumped (hot meat emulsion, which is at a temperature above the boiling point of water is transferred with a positive displacement pump, col. 8, ln. 61-65) into a processing zone (to a holding tube that defines a confined processing zone, col. 8, ln. 65-66) to coagulate the protein (col. 9, ln. 20-21). 
As discussed above, Rayner discloses the meaty mass (meat analog chunks) comprises vegetable protein (wheat gluten, soy flour, soy protein concentrate, soy protein isolate, para 0040).

d) shaping the heated mass into restructured meat pieces (claim 1, ln. 13)
Dingman discloses shaping the heated mass into restructured meat pieces (cut the product into pieces of a desired size, col. 10, ln. 5-6). Dingman discloses restructured meat pieces (meat emulsions chunks thus formed, col. 10, ln. 9). 

e) introducing the restructured meat pieces, optionally together with one or more other pet food ingredients, into a package, and sealing the package to produce a packaged wet pet food product (claim 1, ln. 14-16)
Rayner discloses the restructured meat pieces (meat analog chunks) are introduced into a package (set or inserted in a container, para 0059). Rayner discloses the container is sealed (para 0059). Rayner discloses restructured meat pieces are packaged and sealed (hermetically sealed, para 0076).

f) sterilizing the packaged wet pet food product by heating the product in the package to a temperature of at least 80°C (claim 1, ln. 17-18)
Rayner discloses the packaged products may be sterilized (retorted) at 121°C for about 25 to about 50 minutes (para 0059).

(i) adding yeast extract before sterilization in a total amount of 0.1-3% by weight of the wet pet food product (claim 1, ln. 19-20)
Rayner discloses the pet food composition comprises flavor in amounts as desired (para 0042). Rayner discloses the pet food composition comprises flavorants including yeast and extracts (para 0046). Rayner discloses selection of the additional ingredients and their amounts is known to skilled artisans (para 0047). 
Rayner does not disclose yeast extract. 
Dixon is drawn to wet pet food (abstract). Dixon discloses the wet food compositions comprise one or more palatability enhancers (para 0039). Dixon discloses palatability enhancers are known to skilled artisans (para 0039). Dixon discloses palatability enhancers are added to the compositions to improve taste appeal (para 0039). Dixon discloses palatability enhancers include yeast and yeast extracts (para 0039). Dixon discloses palatability enhancers are added to the compositions in amounts of from about 0.01 to about 6% (para 0039). 


(ii) adding a Maillard component before sterilization in a total amount of 0.01-5% by weight of the wet pet food product, said Maillard component being selected from the group consisting of a carbonyl source, a process flavour and combinations thereof (claim 1, ln. 20-23)
Rayner discloses adding a Maillard component comprising a carbonyl source (dextrose) in amounts as desired (para 0042).
Rayner does not expressly disclose the amount of the carbonyl source (dextrose). 
Krueger is drawn to pet food comprising gravy (abstract). Krueger discloses mixing the meat and gravy, transferring the mixture into a container (can), then sterilizing (retorting) the canned food (para 0064). Krueger discloses the sterilizing (retorting) creates the final aroma and marinated flavor that is locked inside the package (para 0064). Krueger discloses the meat component optionally comprises a carbonyl source (dextrose) in an amount of up to about 1.2 wt. % and more preferably up to about 0.3 wt. % (para 0068). Krueger discloses the gravy comprises a carbonyl source (dextrose) in an amount of up to about 0.5 wt. % and more preferably up to about 0.3 wt. % (para 0072). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include a carbonyl component (dextrose) in the gravy, as taught in Rayner, in an amount of up to 0.5%, as taught in Krueger, to obtain a process of preparing a pet food comprising adding a carbonyl component (dextrose) to the pet 
With respect to the concentration of the carbonyl source (dextrose) based upon the total wet pet food: 
Percent carbonyl source (dextrose) in gravy based upon total pet food weight
Rayner discloses the gravy is present in a range of about 40% to about 50% of the pet food (para 0029).
Krueger discloses the gravy comprises a carbonyl source (dextrose) in an amount of up to about 0.5 wt. % and more preferably up to about 0.3 wt. % (para 0072). 
The combination of Rayner and Krueger suggest a range of carbonyl source (dextrose) contributed from the gravy in a range of about 0.2% to about 0.25% based upon total pet food (Sample calculations: 0.5 wt. % dextrose in gravy * 40% gravy in pet food = 0.2% dextrose based upon total pet food; 0.5 wt. % dextrose in gravy * 50% gravy in pet food = 0.25% dextrose based upon total pet food). 
Percent carbonyl source (dextrose) in gravy and meat component based upon total pet food weight
Rayner discloses the restructure meat pieces (meat analog chunks) are present in a range of about 40% to about 50% of the pet food (para 0029).
Krueger discloses the meat component optionally comprises a carbonyl source (dextrose) in an amount of up to about 1.2 wt. % and more preferably up to about 0.3 wt. % (para 0068). 
The combination of Rayner and Krueger suggest a range of carbonyl source (dextrose) contributed from the meat component in a range of about 0.48% to about 0.6% based upon total pet food (Sample calculations: 1.2 wt. % dextrose in meat component * 40% meat component in pet food = 0.48% dextrose based upon total pet food; 1.2 wt. % dextrose in meat component * 50% gravy in pet food = 0.6% dextrose based upon total pet food). 
As such, the total amount of carbonyl source (dextrose) contributed from both the meat and gravy components is in a range of up to about 0.85% (sample calculation: 

Wherein the carbonyl source contains at least 10% by weight of dry matter of carbonyl compound capable of undergoing a Maillard reaction (claim 1, ln. 24-25)
Krueger discloses a carbonyl source (dextrose). Dextrose comprises dextrose. Therefore, Krueger discloses the carbonyl source (dextrose) contains 100% by weight of dry matter of carbonyl compound capable of undergoing a Maillard reaction (dextrose). 

Wherein the sterilized wet pet food product comprises one or more of: at least 1.7 mg/kg of substituted thiazoles; at least 0.45 mg/kg of Strecker aldehydes; at least 1.5 mg/kg of 3-hydroxy-4,5-dimethylfuran-2(5H)-one; or at least 0.6 μg/kg of 2-furfurylthiol  (claim 1, ln. 26-34)
Rayner discloses the pet food comprises flavor ingredients (para 0042 and 0043). 
Rayner does not disclose the pet food comprises at least at least 1.5 mg/kg of 3-hydroxy-4,5-dimethylfuran-2(5H)-one.  
Imafidon discloses a pet foodstuff (para 0002; 0073; 0074). Imafidon discloses the food comprises a palatability enhancing amount of one or more alpha cyclic enolone compounds (para 0005). Imafidon discloses inclusion of one or more alpha cyclic enolone compounds into a composition for animal consumption imparts enhanced palatability (para 0019). Imafidon discloses foodstuff for animals (para 0030).  Imafidon discloses the alpha cyclic enolone compound may be 3-Hydroxy-4,5-dimethylfuran-2(5H)-one (“4,5-dimethyl-3-hydroxy-2(5H)-furanone”, para 0026). Imafidon discloses the palatability enhancing amount of the alpha cyclic enolone compound is from about 0.0001% (para 0041) to about 1.0% (para 0042); and from 0.001% to about 2% (para 0046). Imafidon discloses the palatability enhancer may be used in wet pet foods, which may be sterilized (para 0076). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide flavor ingredients, as taught in Raynor, wherein 

Regarding claim 2: Rayner discloses the meaty mass (meat analog chunks) comprise heat settable binders (proteinaceous materials) including gluten and soy protein (soy protein concentrate, soy protein isolate (para 0040). Dingman discloses the vegetable protein is gluten or soy protein (soy protein isolate, col. 6, ln. 51-53).
Regarding claim 3: Rayner discloses a monosaccharide (dextrose, para 0042). Krueger discloses a monosaccharide (dextrose, para 0068 and 0072). 
Regarding claim 4: Rayner discloses glucose (dextrose, para 0042). Krueger discloses glucose (dextrose, para 0068 and 0072).
Regarding claim 5: The combination of Rayner and Krueger suggest a range of carbonyl source (dextrose) contributed from the gravy in a range of about 0.2% to about 0.25% based upon total pet food (see rejection of claim 1 above for sample calculations). Additionally, the combination of Rayner and Krueger suggests the total amount of carbonyl source (dextrose) contributed from both the meat and gravy components is in a range of up to about 0.85% (see rejection of claim 1 above for sample calculations).
Regarding claim 10: Rayner discloses the packaged product may be sterilized (retorted, para 0059). Krueger is drawn to pet food comprising gravy (abstract). Krueger 
The combination of Rayner and Krueger suggest a range of carbonyl source (dextrose) contributed from the gravy in a range of about 0.2% to about 0.25% based upon total pet food (see rejection of claim 1 above for sample calculations). Additionally, the combination of Rayner and Krueger suggests the total amount of carbonyl source (dextrose) contributed from both the meat and gravy components is in a range of up to about 0.85% (see rejection of claim 1 above for sample calculations).
With respect to the phrase “wherein the restructured meat pieces are combined with sauce before the sealing of the package”, Rayner discloses preparing the pet food components (para 0056), mixing the pet food components together (para 0058), inserting the pet food into a container (para 0059), sealing the container (para 0059), and then sterilizing the container (para 0059). As such, one having ordinary skill the art would understand the ingredients of the food are mixed prior to sealing the container containing the pet food composition. 
Regarding claim 12: Rayner discloses exemplary embodiments comprising 51.6% of chunks (p. 7, Table 5) that comprise 0.23% taurine (p. 6, Table 1). As such, Rayner suggests a wet pet food comprising 0.11868% Taurine (0.23% taurine in chunks *51.6% chunks in food = 0.11868% taurine in food).
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Rayner discloses adding taurine to the pet food. As such the concentration of the taurine represents the mere carrying forward of an original patented 
Regarding claim 19: Dingman discloses soy protein concentrate and soy protein isolate (col. 6, ln. 52-53). As evidenced by Deak, US 2013/0129905 A1, soy protein isolate comprises at least 90% protein (para 0025) and soy protein concentrate comprises 65% to 90% protein (para 0026). As such, soy protein concentrate and soy protein isolate represent vegetable materials that are within the scope of the claimed vegetable protein concentrate.
Regarding claim 20: Dingman discloses the meaty mass is heated to between about 120°C. to about 165°C (col. 8, ln. 29-30) for 5 minutes (col. 8, ln. 32), a few seconds to 3 minutes (col. 8, ln. 33-34), or less than 60 seconds (col. 8, ln. 53) at a pressure of about 2.76 bar to about 34.5 bar (40 to 500 psi, col. 8, ln. 35-36). 

Claims 7-9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rayner et al., US 2014/0154390 A1; in view of Dingman et al., US 7,736,686 B2;  Dixon, US 2012/0171336 A1; Krueger et al., US 2007/0071852 A1; and Imafidon et al., US 2005/0142169 A1; as evidenced by Deak, US 2013/0129905 A1; as applied to claims 1-5, 10, 12, 19, and 20 above, and in further view of Boudreau et al., US 4,267,195 A.
Rayner in view of Dingman, Dixon, Krueger, and Imafidon is relied on as above. 
Regarding claim 7: Rayner discloses the gravy may include flavors (para 0042 and 0043), amino acids (para 0043), and palatability enhancers (para 0043). 
Rayner in view of Dingman, Dixon, Krueger, and Imafidon does not disclose prior to the sterilizing step, the packaged wet pet food contains 0.01-2 wt.% of an amino compound selected from proteinogenic amino acids, hydroxyproline, cystine, ornithine and combinations thereof. 
Boudreau is drawn to compounds that activate taste neurons in a pet (abstract). Boudreau discloses improving palatability by the introduction of flavors or palatability enhancers (col. 1, ln. 61-66). Boudreau discloses the palatability enhancers include proteinogenic amino acids (L-proline, L-cysteine, L-histidine, L-lysine, col. 1, ln. 67-68). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a pet food comprising flavors, amino acids, and palatability enhancers, as taught in Rayner, where the flavors, amino acids, and palatability enhancers are proteinogenic amino acids, as taught in Boudreau, to obtain a process of making a pet food wherein the pet food comprises proteinogenic amino acids. One of ordinary skill in the art at the time the invention was filed would have been motivated to include proteinogenic amino acids (L-proline, L-cysteine, L-histidine, L-lysine) to improve the palatability of the pet food (Boudreau, col. 1, ln. 61-66). 
The concentration of “0.01-2 wt.%” of the amino compound is prima facie obvious for the following reasons. 
First, Boudreau discloses adding 1% of the dry weight of the food of one proteinogenic amino acid (L-cysteine, col. 3, ln. 9-11).
Second per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Boudreau discloses the palatability enhancers are added in any amount which is effective for its flavor as such to be observed by the pet, and are desirably 
With respect to the phrase “prior to the sterilizing step”, Rayner discloses preparing the pet food components (para 0056), mixing the pet food components together (para 0058), inserting the pet food into a container (para 0059), and then sterilizing the container (para 0059). As such, one having ordinary skill the art would understand the ingredients of the food are mixed prior to sterilizing the pet food composition. 
Regarding claim 8: With respect to the concentration of the amino compound in the food and the source of the amino compound, the discussion of MPEP 2144.05 II applies here as above. In the present case, Boudreau discloses the palatability enhancers are added in any amount which is effective for its flavor as such to be observed by the pet, and are desirably employed at levels effective to produce a significant improvement in palatability (col. 2, ln. 50-54). As such the concentration of the proteinogenic amino acid compounds represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 9: Boudreau discloses the palatability enhancers include cysteine (col. 1, ln. 67-68; col. 3, ln. 9-11) and proline (col. 1, ln. 67-68). 
Regarding claim 11: Rayner discloses the gravy may include flavors (para 0042 and 0043), amino acids (para 0043), and palatability enhancers (para 0043). Boudreau discloses the palatability enhancers may be added to pet food gravies (col.  2, ln. 6 and ln. 21-23).
With respect to the phrase “wherein the restructured meat pieces are combined with sauce before the sealing of the package”, Rayner discloses preparing the pet food 
With respect to the concentration of the amino compound in the gravy, the discussion of MPEP 2144.05 II applies here as above. In the present case, Boudreau discloses the palatability enhancers are added in any amount which is effective for its flavor as such to be observed by the pet, and are desirably employed at levels effective to produce a significant improvement in palatability (col. 2, ln. 50-54). As such the concentration of the proteinogenic amino acid compounds represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rayner et al., US 2014/0154390 A1; in view of Dingman et al., US 7,736,686 B2;  Dixon, US 2012/0171336 A1; Krueger et al., US 2007/0071852 A1; and Imafidon et al., US 2005/0142169 A1; as evidenced by Deak, US 2013/0129905 A1; as applied to claims 1-5, 10, 12, 19, and 20 above, and in further view of Swenson, US 2008/0233244 A1.
Rayner in view of Dingman, Dixon, Krueger, and Imafidon is relied on as above. 
Rayner discloses the food composition is formulated to provide "complete and balanced" nutrition for a companion animal, according to standards established by the Association of American Feed Control Officials (AAFCO, para 0061). Rayner discloses exemplary embodiments having added taurine (para 0072, Table 1; para 0073, Table 2). 
Rayner in view of Dingman, Dixon, Krueger, and Imafidon does not disclose taurine is added to the wet pet food product in a concentration 0.1-1 % by weight of the wet pet food product. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a pet food that is formulated to provide "complete and balanced" nutrition to meet AAFCO standards and includes added taurine, as taught in Rayner, wherein the taurine is present in a minimum amount of 0.10% or 0.20%, as taught in Swenson, to obtain a process of making a pet food comprising adding taurine to provide the pet food with taurine in an amount of at least 0.10% or 0.20%. One of ordinary skill in the art at the time the invention was filed would have been motivated to add taurine to provide the pet food with taurine in an amount of at least 0.10% or 0.20% to meet the AAFCO standards and the nutritional needs of the animal (Swenson, para 0100). 
Additionally, the discussion of MPEP 2144.05 II applies here as above. In the present case, Rayner and Swenson discloses adding taurine to pet food. As such the concentration of taurine in the pet food represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant argues the phrase “ambient pressure” distinguishes Dingman’s process from the presently claimed process (remarks, p. 10). Examiner is not persuaded by this argument. As discussed in the 35 USC 112 (a) rejections, the specification does not disclose the meaning of ambient pressure in the present invention. As discussed in the Claim Interpretation section, the phrase “ambient pressure” is interpreted to encompass 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619